ORDER

DOWD, District Judge.
The Court has been notified that Chief Judge Danny J. Boggs of the Sixth Circuit has designated Sixth Circuit Judge Alice M. Batchelder and District Court Judge Dan A. Polster, of this court, to serve with the undersigned as the three-judge panel in this case. A copy of the official designation is attached hereto as Appendix A.
It is apparent to this branch of the court that the schedule of the three judges will delay an informal meeting of the judges until the week of June 19. After such a meeting has been conducted, the Court anticipates that additional orders will be published.
IT IS SO ORDERED.
APPENDIX A
DESIGNATION FOR SERVICE ON THREE-JUDGE
DISTRICT COURT PURSUANT TO 18 U.S.C. 3626 AND 28 U.S.C. § 2284
Whereas, the Honorable David D. Dowd, Jr., United States District Judge for the Northern District of Ohio, has requested, pursuant to 18 U.S.C. § 3626(a)(3)(D), the convocation of a district court of three judges for the purpose of considering a prisoner release order in the matter of Roberts, et al., v. County of Mahoning, et al., No. 4:03 CV 2329 pending in that district.
Now therefore,, pursuant to the provisions of 18 U.S.C. § 3626(a)(3)(b) and 28 U.S.C. § 2284(b)(1), I do hereby designate and assign the Honorable Aice M. Bat-chelder, United States Circuit Judge for the Sixth Circuit, and the Honorable Dan A. Polster, United States District Judge for the Northern District of Ohio, to serve as members of a Three-Judge District Court along with the Honorable David D. Dowd, Jr., in the above case.
/s/ Danny J. Boggs
Sixth Circuit
Chief Judge
June 7, 2006